Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) a sensor (claim 1, line 5)
(ii) a controller (claim 1, line 8)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitation
(i) a sensor (claim 1, line 5)
(ii) a controller (claim 1, line 8) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) a sensor (claim 1, line 5): figure 2, temperature sensor 220, 0024, 0054 from printed publication US 2020/0055132
(ii) a controller (claim 1, line 8): figure 2, controller 230, 0024, 0055
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1, line 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification Does “substantially different” mean that a deviation in temperature of 5, 10, 15, 20, 30 or 40% is acceptable?  It is suggested to delete the phrase “substantially” or to add the requisite degree in the claims.
Claims 3, 4 and 6 recited the phrase “and/or” which renders the claims indefinite because it is unclear it the limitations following “and/or” are to be include in the interpretation of the claims.  It is suggested to delete “and/or” and change to either “and” or “or”.  Appropriation correction is required.
Claims 5 and 7-16 are objected to because they are dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-21 are rejected under 35 U.S.C. 103 as being obvious over Sheffer (US 6,043,454) in view of Yasuyoshi (US 2015/0171048).
With respect to the limitations of claim 1, Sheffer teaches a multi-beam soldering system (title), comprising:  2a multi-beam scanner (Fig 3, XY Scanners 42a, b, Col 4) for generating at least a first beam (Fig 3, segment 64a, Col 4) and a second beam (Fig 3, segment 64b, Col 4), 3and guiding (focusing optics 68a, Col 4) the first beam (64a) to a first element (aiming point 66a, Col 4) of a soldering zone and guiding (focusing optics 68b, Col 4) the 4second beam (64b) to a second element (aiming point 66b, Col 4) of the soldering zone; a sensor for detecting (infrared sensor 28a, 28b, Col 4) at least a first temperature of the first element (66a) and a 6second temperature of the second element (66b) simultaneously (Col 2, Lines 38-45, Col 4, Lines 54-57) during soldering process; 7and 8a controller (control system 32, Col 6).  Sheffer discloses the claimed invention except for the controller adjusting parameters of the first beam and the second beam 9under a condition that the first temperature is substantially different from the second 10temperature.  
However, Yasuyoshi discloses the controller (0066, controller operating the laser oscillator 7) adjusting parameters (0008, 0031, 0032, 0033) of the first beam and the second beam 9under a condition that the first temperature is substantially different from the second 10temperature (abstract, 0007, each of the heat regions is irradiated by the laser beams that are guided through the guide beam parts so that some of the heat regions are heated at a temperature different from other heat regions) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the multi-beam soldering system of Sheffer 
With respect to the limitations of claims 7, 8, 9, 10, 11, 13, 14 and 16, Sheffer teaches the first 2beam and the second beam are either a plurality of focused (Fig 3, focusing optics 68a, 68b, Col 4) light beams (64a, 64b) or a plurality 3of parallel light beams; the light 2source is a laser beam (Fig 3, lasers 24a, 24b, Col 4), an X ray, an ultraviolet light, a terahertz radiation, a micro 3wave, or a combination thereof, the focus 2position is changed according to a geometric pattern, and the geometric pattern 3comprises a circle, a ring, or a polygon (Figs 2a-2e, Col 5, Lines 29-53); the first 2beam (64a) and/or the second beam are focused (68a) on a respective focal spot (66a); the first 2beam and/or the second beam are converged on a respective non-focal zone (Fig 3, shows beams 68a and 68b converging but the beams do not focus on a single focal zone); the 2sensor is a non-contact type sensor (infrared sensor 28a, 28b, Col 4), a contact-type sensor, or an equivalent temperature sensor (infrared sensor 28a, 28b, Col 3, Lines 5-11); a 2detecting target of the sensor for detecting the first temperature and the second 3temperature is visible light, invisible light, or a color temperature (infrared sensor 28a, 28b); the 2controller is a proportional-integral-derivative (PID) controller, a fuzzy controller, a 3closed-loop controller, or an equivalent feedback (IR sensor 28a, Col 2, Lines 25-33) controller (control system 32).
With respect to the limitations of claim 15, Sheffer in view of Yasuyoshi discloses the 2controller (Yasuyoshi, 0066, controller operating the laser oscillator 7) is configured to adjust powers of the first beam and the second beam (Yasuyoshi, 0031-0033).
With respect to the limitations of claim 17, Sheffer teaches a multi-beam soldering method, comprising steps of 2guiding (Fig 3, XY scanners 42a, b, Col 4) a first beam (Fig 3, segment 64a, Col 4) to heat a first element (aiming point 66a, Col 4) of a soldering component on a 3soldering zone of a substrate, and guiding (XY scanners 42a, b) a second beam (Fig 3, segment 64b, Col 4) to heat a second element (aiming point 66b, Col 4) on 4the soldering zone of the substrate; 5detecting (Col 3, Lines 5-10) at least a first temperature  (infrared sensor 28a, 28b, Col 4) of the first element (66a) and a second 6temperature  (infrared sensor 28a, 28b, Col 4) of the second element (66b) simultaneously (Col 2, Lines 38-45, Col 4, Lines 54-57).  Sheffer discloses the claimed invention except for and 7adjusting parameters of the first beam and the second beam under a condition 8that the first temperature is substantially different from the second temperature.  
However, Yasuyoshi discloses adjusting (0066, controller operating the laser oscillator 7) parameters (0008, 0031, 0032, 0033) of the first beam and the second beam under a condition 8that the first temperature is substantially different from the second temperature (abstract, 0007, each of the heat regions is irradiated by the laser beams that are guided through the guide beam parts so that some of the heat regions are heated at a temperature different from other heat regions) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the multi-beam soldering method of Sheffer having a 
With respect to the limitations of claims 12 and 19, Sheffer in view of Yasuyoshi discloses the claimed invention except for the parameters 3of the first beam and the second beam are adjusted under a condition that a difference 4between the first temperature and the second temperature detected by the sensor is 5greater than 30%.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the parameters 3of the first beam and the second beam are adjusted under a condition that a difference 4between the first temperature and the second temperature detected by the sensor is 5greater than 30%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable temperature parameters involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claims 18 and 21, Sheffer discloses the first 2element is a pad (Figs 2a-2f, solder paste bead 22b, or circuit board 16, Col 1, Col 3), the second element is a pin (Figs 2a-2f, leads 20a, 20b, Col 1, Col 3), and the first beam (64a) and the second beam (64b) 3are guided by a multi-beam scanner (Fig 3, XY Scanners 42a, b, Col 4); the 2parameters of the first beam and the second beam are adjusted by a controller (as disclosed by Yasuyoshi), and the 3controller is a 
With respect to the limitations of claim 20, Sheffer discloses a 2detecting target of the sensor for detecting the first temperature and the second 3temperature is visible light, invisible light, or a color temperature (infrared sensor 28a, 28b, Col 3, Lines 5-11).

Claims 2, 3 and 4 are rejected under 35 U.S.C. 103 as being obvious over Sheffer (US 6,043,454) in view of Yasuyoshi (US 2015/0171048) as applied to claim 1, further in view of Nakai (US 2010/0206854).
With respect to the limitations of claims 2, 3 and 4, Sheffer discloses the multi-2beam scanner comprises: 3a light source (Fig 3, laser 24a, 24b, Col 4) for generating at least a beam; and a lens set (inherent) for guiding the first beam and second beam (64a, 64b).  Sheffer in view of Yasuyoshi discloses the claimed invention except for explicitly showing 4a lens set for guiding the beam; the lens set 2comprises a reflective lens for changing a focus position of the first beam and/or the 3second beam; the lens set 2comprises a beam splitter for changing focus positions of the first beam and/or the 3second beam.
However, Nakai discloses the scanner comprises 4a lens set (Fig 1, half mirror 22a, half mirror 101, condensing lens 103, mirror 102, 0047) for guiding the beam (Fig 2, laser light 20, 0047); the lens set 2comprises a reflective lens (mirror 102, 0047) for changing a focus position of the first beam and/or the 3second beam; the lens set 2comprises a beam splitter (half mirror 22a, half mirror 101, 0047) for changing focus 

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Sheffer (US 6,043,454) in view of Yasuyoshi (US 2015/0171048) as applied to claim 1, further in view of Yamaguchi (US 6,133,566) or Mukai (US 5,971,978).
With respect to the limitations of claim 5, Sheffer in view of Yasuyoshi discloses the claimed invention except for explicitly showing the scanner comprising an actuating device, the actuating device comprises a 3stepping motor, a voice coil motor, or a piezoelectric actuator.  However, Yamaguchi discloses the scanner comprising an actuating device, the actuating device comprises a 3stepping motor (Fig 4, stepping motor 37, Col 11, Lines 58-67), a voice coil motor, or a piezoelectric actuator is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the multi-beam scanner of Sheffer in view of Yasuyoshi having a scanner silent to an actuating device with the scanner comprising an actuating device, the actuating device comprises a 3stepping motor, a voice coil 
Additionally, Mukai also discloses the scanner comprising an actuating device, the actuating device comprises a 3stepping motor (Fig 2, drive motor 13a, Col 4, Lines 18-26, stepping motor), a voice coil motor, or a piezoelectric actuator is known in the art.  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the multi-beam scanner of Sheffer in view of Yasuyoshi having a scanner silent to an actuating device with the scanner comprising an actuating device, the actuating device comprises a 3stepping motor, a voice coil motor, or a piezoelectric actuator of Mukai for the purpose of providing a known scanner motor configuration that allows the movement of the scanning optics for directing the laser in desired location.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Sheffer (US 6,043,454) in view of Yasuyoshi (US 2015/0171048) as applied to claim 1, further in view of Dunsky (US 2001/0045419).
With respect to the limitations of claim 6, Sheffer in view of Yasuyoshi discloses the claimed invention except for explicitly showing the scanner comprises a galvanometric scanner, and the galvanometric scanner22 further comprises a galvanometric scanner lens for changing focus positions of the first beam and/or the second beam.  
However, Dunsky discloses the scanner comprises a galvanometric scanner, and the galvanometric scanner22 further comprises a galvanometric scanner lens (Figs 2, 9-11, fast positioner 60, galvanometer mirrors, 0063, galvanometer mirrors 206, 208, 0089, 0090) for changing focus positions of the first beam and/or the second beam is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the multi-beam scanner of Sheffer in view of Yasuyoshi having a scanner silent to type of scanning device with the scanner comprises a galvanometric scanner, and the galvanometric scanner22 further comprises a galvanometric scanner lens for changing focus positions of the first beam and/or the second beam of Dunsky for the purpose of providing a known laser scanner lens set configuration that moves the laser beam to a desired processing location.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/25/2021